Opinion by
Beaver, J.,
The legal effect of the bond given by the defendant in this case and its liability thereunder for the misapplication of funds arising from the sale of the real estate of the use plaintiff were fully passed upon in Com. v. American Bonding & Trust Co., 16 Pa. Superior Ct. 570.
Little need be said in addition to what was said when the case was here on the question of the sufficiency of the affidavit of defense. It was then alleged: “ That the defendant knew that the bond was to be used in an application for the sale of real estate and that the guardian was the agent of the defendant in presenting the bond to the court,” which allegations were specifically denied in the affidavit of defense. These allegations and the denial thereof raised the question of fact necessary to be submitted to a jury.
On the trial of the case there was no evidence whatever which tended, either directly or indirectly, to charge the defendant with a knowledge of the use of the bond for any purpose other than shown in the application, which was “ for the faithful performance of trust, as guardian of Dora Leila Angle, minor child of Lavinia O. Angle, deceased.” The court was, *147therefore, justified in entering judgment for the defendant non obstante veredicto. The re-examination of the authorities cited in our former opinion leaves no doubt in our mind as to the correctness of this conclusion.
Judgment affirmed.